      Case 1:18-cv-02830-JPO Document 245 Filed 09/09/21 Page 1 of 6




                   UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF NEW YORK

IN RE MEXICAN GOVERNMENT BONDS             Master Docket No. 18-cv-02830
ANTITRUST LITIGATION

THIS DOCUMENT RELATES TO:

ALL ACTIONS

                      PLAINTIFFS’ NOTICE OF MOTION
  FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENTS WITH BARCLAYS
  PLC, BARCLAYS BANK PLC, BARCLAYS CAPITAL INC., BARCLAYS CAPITAL
    SECURITIES LIMITED, BARCLAYS BANK MÉXICO, S.A., INSTITUCIÓN DE
  BANCA MÚLTIPLE, GRUPO FINANCIERO BARCLAYS MÉXICO, AND GRUPO
 FINANCIERO BARCLAYS MÉXICO, S.A. DE C.V. AND WITH JPMORGAN CHASE
      & CO., J.P. MORGAN BROKER-DEALER HOLDINGS INC., J.P. MORGAN
SECURITIES LLC, JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, BANCO
 J.P. MORGAN, S.A. INSTITUCIÓN DE BANCA MÚLTIPLE, J.P. MORGAN GRUPO
                FINANCIERO, AND J.P. MORGAN SECURITIES PLC
         Case 1:18-cv-02830-JPO Document 245 Filed 09/09/21 Page 2 of 6




       PLEASE TAKE NOTICE that, on October 28, 2021 at 4:30 p.m. before the Honorable J.

Paul Oetken, United States District Judge, at the United States District Court, Southern District of

New York, 40 Foley Square, New York, New York 10007-1312, Plaintiffs’ Lead Counsel will and

hereby do move the Court for an order granting final approval of the Settlements between Plaintiffs

and (1) Barclays PLC, Barclays Bank PLC, Barclays Capital Inc., Barclays Capital Securities

Limited, Barclays Bank México, S.A., Institución de Banca Múltiple, Grupo Financiero Barclays

México, and Grupo Financiero Barclays México, S.A. de C.V. (collectively, “Barclays”) and (2)

JPMorgan Chase & Co., J.P. Morgan Broker-Dealer Holdings Inc., J.P. Morgan Securities LLC,

JPMorgan Chase Bank, National Association, Banco J.P. Morgan, S.A. Institución de Banca

Múltiple, J.P. Morgan Grupo Financiero, and J.P. Morgan Securities PLC (collectively,

“JPMorgan”) and other such relief as the Court shall set forth.

       The grounds for this Motion are set forth in and based on the accompany memorandum of

law and supporting papers filed herewith, along with the argument of counsel, all other materials

presented before or during the hearing on this Motion, and any other evidence and argument the

Court may consider.



       Dated: September 9, 2021                      Respectfully submitted,
       White Plains, New York

                                                     LOWEY DANNENBERG P.C.

                                                     /s/Vincent Briganti
                                                     Vincent Briganti
                                                     Christian Levis
                                                     Roland R. St. Louis, III
                                                     44 South Broadway
                                                     White Plains, NY 10601
                                                     Tel.: (914) 997-0500
                                                     Fax: (914) 997-0035
                                                     Email: vbriganti@lowey.com

                                                 2
Case 1:18-cv-02830-JPO Document 245 Filed 09/09/21 Page 3 of 6




                                  clevis@lowey.com
                                  rstlouis@lowey.com

                                  Charles Kopel
                                  100 Front Street, Suite 520
                                  West Conshohocken, PA 19428
                                  Tel: (215) 399-4783
                                  Fax: (914) 997-0035
                                  Email: ckopel@lowey.com

                                  Plaintiffs’ Lead Counsel

                                  Joseph J. Tabacco, Jr.
                                  Todd Seaver
                                  BERMAN TABACCO
                                  44 Montgomery Street, Suite 650
                                  San Francisco, CA 94104
                                  Tel.: (415) 433-3200
                                  Fax: (415) 433-6382
                                  Email: jtabacco@bermantabacco.com
                                          tseaver@bermantabacco.com

                                  Patrick T. Egan
                                  BERMAN TABACCO
                                  One Liberty Square
                                  Boston, MA 02109
                                  Tel.: (617) 542-8300
                                  Fax: (617)542-1194
                                  Email: pegan@bermantabacco.com

                                  Christopher M. Burke
                                  SCOTT+SCOTT
                                  ATTORNEYS AT LAW LLP
                                  600 W. Broadway, Suite 3300
                                  San Diego, CA 92101
                                  Tel.: (619) 233-4565
                                  Fax: (619) 233-0508
                                  Email: cburke@scott-scott.com

                                  Thomas K. Boardman
                                  SCOTT+SCOTT
                                  ATTORNEYS AT LAW LLP
                                  230 Park Avenue, 17th Floor
                                  New York, NY 10169
                                  Tel.: (212) 519-0523
                                  Fax: (212) 223-6334

                              3
Case 1:18-cv-02830-JPO Document 245 Filed 09/09/21 Page 4 of 6




                                  Email: tboardman@scott-scott.com

                                  Fred T. Isquith
                                  Thomas H. Burt
                                  Betsy S. Manifold
                                  WOLF HALDENSTEIN ADLER
                                  FREEMAN & HERZ LLP
                                  270 Madison Avenue
                                  New York, NY 10016
                                  Tel.: (212) 545-4600
                                  Email: isquith@whafh.com
                                          burt@whafh.com
                                          manifold@whafh.com

                                  Scott Martin
                                  HAUSFELD LLP
                                  33 Whitehall Street
                                  14th Floor
                                  New York, NY 10004
                                  Tel.: (646) 357-1100
                                  Fax: (212) 202-4322
                                  Email: smartin@hausfeld.com

                                  Michael D. Hausfeld
                                  Hilary K. Scherrer
                                  HAUSFELD LLP
                                  1700 K Street, NW
                                  Washington, DC 20006
                                  Tel.: (202) 540-7200
                                  Fax: (202) 540-7201
                                  Email: mhausfeld@hausfeld.com
                                          hscherrer@hausfeld.com


                                  Michael P. Lehmann
                                  HAUSFELD LLP
                                  600 Montgomery Street
                                  Suite 3200
                                  San Francisco, CA 94111
                                  Tel.: (415) 633-1908
                                  Fax: (415) 358-4980
                                  Email: mlehmann@hausfeld.com

                                  Lesley E. Weaver
                                  Matthew S. Weiler
                                  Emily C. Aldridge

                              4
Case 1:18-cv-02830-JPO Document 245 Filed 09/09/21 Page 5 of 6




                                  BLEICHMAR FONTI & AULD LLP
                                  555 12th Street, Suite 1600
                                  Oakland, CA 94607
                                  Tel.: (415) 445-4003
                                  Fax: (415) 445-4020
                                  Email: lweaver@bfalaw.com
                                          mweiler@bfalaw.com
                                          ealdridge@bfalaw.com

                                  Javier Bleichmar
                                  BLEICHMAR FONTI & AULD LLP
                                  7 Times Square, 27th Floor
                                  New York, NY 10036
                                  Tel.: (212) 789-1340
                                  Fax: (212) 205-3960
                                  Email: jbleichmar@bfalaw.com

                                  Regina M. Calcaterra
                                  CALCATERRA POLLACK LLP
                                  1140 Avenue of the Americas,
                                  9th Floor
                                  New York, NY 10036
                                  Tel.: (212) 899-1760
                                  Email: rcalcaterra@calcaterrapollack.com

                                  John Radice
                                  Daniel Rubenstein
                                  RADICE LAW FIRM, P.C.
                                  34 Sunset Blvd.
                                  Long Beach, NJ 08008
                                  Tel.: (646) 245-8502
                                  Fax: (609) 385-0745
                                  Email: jradice@radicelawfirm.com
                                          drubenstein@radicelawfirm.com

                                  Eric L. Young
                                  SHEPHERD FINKELMAN
                                  MILLER & SHAH, LLP
                                  35 East State Street
                                  Media, PA 19063
                                  Tel.: (610) 891-9880
                                  Fax: (866) 300-7367
                                  Email: eyoung@sfmslaw.com

                                  William J. Ban
                                  Michael A. Toomey

                              5
Case 1:18-cv-02830-JPO Document 245 Filed 09/09/21 Page 6 of 6




                                  BARRACK, RODOS & BACINE
                                  11 Times Square
                                  640 8th Avenue, 10th Floor
                                  New York, NY 10036
                                  Tel.: (212) 688-0782
                                  Fax: (212) 688-0782
                                  Email: wban@barrack.com
                                          mtoomey@barrack.com

                                  Jeffrey A. Barrack
                                  Jeffrey B. Gittleman
                                  BARRACK, RODOS & BACINE
                                  3300 Two Commerce Square
                                  2001 Market Street, Suite 3300
                                  Philadelphia, PA 19103
                                  Tel.: (215) 963-0600
                                  Fax: (215) 963-0838
                                  Email: jbarrack@barrack.com
                                          jgittleman@barrack.com

                                  Plaintiffs’ Counsel




                              6
